ON REMAND AFTER REMAND

BOWEN, Presiding Judge.
On remand, the trial court on October 6, 1993, entered the following order:
“In accordance with the directions of the Alabama Court of Criminal Appeals, the order of this Court of Dec. 11, 1990, is amended so as to make the sentences imposed for offenses of Burglary III as set out in Count I of the indictment and the offense of Theft I as set out in Count II of the indictment to run concurrent one with the other for a total sentence of 15 years for those two offenses.
“All other aspects of that order remain unchanged.
“This order done without a hearing.”
The return to remand was filed in this Court on October 14, 1993. The supplemental record contains no objection to that order. The appellant has not filed a brief on this return to remand.
*64The judgment of the circuit court is affirmed.
OPINION EXTENDED; AFFIRMED.
All Judges concur.